Citation Nr: 9919960	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the post operative 
residuals of a tear of the medial meniscus of the left knee 
with traumatic and degenerative arthritis, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased rating for hiatal hernia and 
gastric ulcer, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
residuals of fatty tumors of the left arm, back and ribs.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a January 1998 letter, the veteran asked why his combined 
disability rating was 50 percent when the disabilities added 
to 70 percent.  Service-connected disabilities are combined, 
not added, in accordance with 38 C.F.R. §§ 3.25, 3.26 (1998).  
The RO should explain this process to the veteran.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has post operative residuals from the removal 
of part of the medial meniscus of the left knee with pain, 
tenderness, mild genu varum and limitation of flexion to 120 
degrees.  There is no ankylosis, cartilage dislocation, 
limitation of extension, nonunion or malunion of the tibia or 
fibula, or genu recurvatum.  

3.  The service-connected hiatal hernia and gastric ulcer 
require medication for maintenance and result in episodes of 
dysphagia, pyrosis and regurgitation, as well as abdominal 
pain and tenderness.  There is no persistently recurrent 
epigastric distress, accompanied by substernal or arm or 
shoulder pain.  The disability is not productive of 
considerable impairment of health.  Gastroscopy has shown 
that the upper gastrointestinal tract does not have multiple 
small eroded or ulcerated areas.  The disability is not 
analogous to a moderate ulcer disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  

4.  The residuals of fatty tumors of the left arm, back and 
ribs are manifested by a knot on the left forearm and a thumb 
sized lesion on the veteran's back.  There are no disfiguring 
lesions of the head, face or neck, scars which are poorly 
nourished, ulcerated or painful and tender on objective 
examination or which affect the functioning of the veteran's 
left arm, back or ribs.  There is no exfoliation, exudation 
or itching involving an exposed surface or extensive area.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
post operative residuals of a tear of the medial meniscus of 
the left knee with traumatic and degenerative arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.71a and 
Code 5259 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
hiatal hernia and gastric ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.20, 4.113, 4.114 and Codes 7304, 
7305, 7307, 7346 (1998).  

3.  The criteria for a compensable rating for residuals of 
fatty tumors of the left arm, back and ribs have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20, 4.118 and Codes 7800, 7803, 7804, 
7805, 7806, 7819 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claims for 
increased disability evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The veteran's claims folder contains his 
service medical records, VA medical records, and a VA 
examination report.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  In reaching the determinations, the 
Board has considered whether staged ratings should be 
assigned.  We conclude that the conditions addressed have not 
significantly changed and uniform ratings are appropriate in 
this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

1.  Post Operative Residuals of a Tear of the Medial Meniscus 
of the Left Knee
 with Traumatic and Degenerative Arthritis

Considering the history of the left knee disability in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board notes 
that during service, in February 1991, arthroscopy disclosed 
a complex tear of the posterior horn of the medial meniscus.  
The posterior horn was excised in a partial medial 
meniscectomy.  The diagnoses were left medial meniscus tear 
and grade II chondromalacia patella.  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1998).  

The current 10 percent rating is the highest assignable based 
on meniscectomy residuals under Code 5259.  Higher ratings 
would require additional disability manifestations rated 
under other diagnostic criteria.  

The Board also notes that the current 10 percent would be the 
highest rating assignable if there was arthritis with 
limitation of motion due to manifestations such as pain or 
crepitus.  38 C.F.R. §§ 4.40, 4.45, 4.59, Code 5003 (1998).  

Looking to the other criteria for rating a knee disability, 
the Board does not find manifestations which approximate or 
which would be analogous to any basis for a higher or an 
additional rating.  38 C.F.R. §§ 4.7, 4.20 (1998).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5256 (1998).  There is no evidence of recurrent 
subluxation or lateral instability which would support an 
additional rating under 38 C.F.R. Part 4, Code 5257 (1998).  
The February 1991 arthroscopy during service showed the 
ligaments to be intact.  Allen D. Miller, M.D., reported that 
his February 1998 examination of the veteran showed the knee 
to be stable to varus and valgus stress.  Anterior and 
posterior drawer signs were negative.  Pivot shift, Slocum 
and Lachman's signs were negative.  

While the veteran has provided credible testimony that the 
use of a brace gives him some relief from knee symptoms, none 
of the VA or private physicians who have examined him has 
indicated that the brace is used for subluxation or 
instability.  

Similarly, none of the examiners has identified any 
dislocation of the remaining semilunar cartilage or meniscus 
ratable under 38 C.F.R. Part 4, Code 5258 (1998).  

The examiners have agreed that there is a limitation of 
motion, although all of the findings reflect that the 
limitation of motion would not approximate the criteria for a 
higher rating.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
is limited to 45 degrees, the disability rating will be 10 
percent.  Where flexion is limited to 30 degrees, the 
disability rating will be 20 percent.  Where flexion is 
limited to 15 degrees, the disability rating will be 30 
percent.  38 C.F.R. Part 4, Code 5260 (1998).  

On the February 1994 VA examination, left knee flexion was to 
100 degrees.  In February 1998, Dr. Miller considered the 
effects of pain limiting flexion to 130 degrees.  On the 
March 1996 VA examination, the various factors including 
pain, weakness, fatigue, and incoordination were considered 
and it was determined that left knee flexion was limited to 
120 degrees.  The reports show that the recent examinations 
complied with the requirements of 38 C.F.R. §§ 4.40, 4.45 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
private and VA findings establish that the limitation of 
flexion does not approximate the limitation to 30 degrees 
required for the next higher rating.  38 U.S.C.A. § 5107(b) 
(West 191); 38 C.F.R. § 4.7 (1998).  

The VA examinations of February 1994 and March 1998 and Dr. 
Miller's February 1998 examination agree that the left knee 
fully extended to the 0 degree position.  There is no 
evidence of a limitation of extension ratable under 38 C.F.R. 
Part 4, Code 5262 (1998).  

There is no evidence of malunion or nonunion of the tibia or 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (1998).  

There is no evidence of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated) ratable under 38 C.F.R. Part 4, Code 5263 
(1998).  

The veteran is competent to testify of knee pain and its 
effects on his activities.  He presented credible testimony 
in this regard at the February 1996 hearing.  However, the 
physician's training and experience places them in a better 
position to evaluate the extent of the veteran's disability.  
The examination reports are more probative as to whether the 
disability meets the criteria for a higher rating.  Here, the 
reports are in agreement that the knee does not have 
manifestations which would approximate any applicable 
criteria for a higher or an additional rating.  38 C.F.R. 
§ 4.7 (1998).  The preponderance of the evidence is against 
the claim and there is no reasonable doubt which could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(1998).  

2.  Hiatal Hernia and Gastric Ulcer

Background

Historical review in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1998) included the service medical records.  These show 
hospitalization of the veteran in March 1991.  
Esophagogastroduodenoscopy revealed a gastric ulcer, 
duodenitis and severe esophagitis.  

In February 1992, John Q. Stauffer, M.D., wrote that previous 
endoscopy disclosed severe esophagitis and multiple gastric 
erosions.  Dr. Stauffer did an esophagogastroduodenoscopy 
later in February 1992.  It revealed a small hiatal hernia 
with a non-obstructing contracting ring.  The gastric mucosa 
was mildly inflamed in the pre-pyloric area.  The duodenal 
bulb and proximal duodenum were unremarkable, except for mild 
superficial inflammation.  The report specified that no 
ulcerations or tumor masses were seen.  The diagnosis was 
hiatal hernia; prominent folds in distal esophagus.  

An August 1993 service medical record shows that a series of 
upper gastrointestinal X-rays revealed a normal swallowing 
mechanism with adequate progression of the peristaltic wave.  
There was no hiatal hernia, gastroesophageal reflux, mural 
mucosal lesion, concentric narrowing or extrinsic 
compression.  The stomach was normally distensible with 
adequate emptying into the duodenum.  The duodenal bulb had a 
normal configuration, with thickened folds.  The duodenal 
sweep also had thickened folds.  The impression was thickened 
duodenal mucosa and no definite evidence of peptic ulcer 
disease.  

On the February 1994 VA examination, the veteran gave a 
history of gastrointestinal symptoms; however, there was no 
current pain or bleeding and he indicated that he 
occasionally took Tagamet.  Examination disclosed pain and 
tenderness in the left lower quadrant of the abdomen.  

A special gastrointestinal examination was done in March 
1994.  The veteran reported that he was current doing well.  
He did not require H2 blockers or antacids to a significant 
degree.  Heart burn was not as severe as in the past. He did 
have difficulty swallowing certain foods, which occasionally 
became stuck in mid chest and required him to drink fluid to 
dislodge the food.  He did not have frequent belching or 
burping.  His weight was stable at 180 pounds.  He had not 
been anemic.  There was no period vomiting, hematemesis or 
melena.  He reported left sided midquadrant abdominal pain 
which seemed to occur at night in a recumbent position. It 
was described as an irritating sensation without radiation.  
The pain recurred 3 to 4 times per week.  Abdominal 
examination disclosed normoactive bowel sounds without any 
abdominal scars.  There was no organomegaly.  There was left 
lower to midquadrant tenderness without rebound or guarding.  
Upper gastrointestinal X-ray studies revealed distal 
esophageal irregularity of 2 centimeters in length which was 
thought to represent reflux esophagitis.  There was also a 
small hiatal hernia and duodenitis.  The impression was 
history of gastric ulcer with apparent helicobacter pylori 
infection which had been treated; distal esophageal 
irregularity; change in bowel habits; and left sided 
abdominal pain.  

Endoscopy in March 1994 showed a small hiatal hernia, small 
M-W tears secondary to belching, antral and duodenal 
erythema.  Colonoscopy was normal.  

At his February 1996 RO hearing, the veteran testified that 
his hiatal hernia restricted the kinds of food he could eat.  
Some foods became stuck and caused pain and discomfort.  He 
continued to use Tagamet for maintenance of his ulcer 
residuals.  

Rating Criteria

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in § 4.14.  38 C.F.R. 
§ 4.113 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  The evaluation of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).  

The current 10 percent rating is appropriate where a gastric 
or duodenal ulcer results in mild disability; with recurring 
symptoms once or twice yearly.  The next higher rating, 20 
percent requires a moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating requires a moderately 
severe disability; less than severe, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The maximum rating under 
this code is 60 percent which requires a severe disability; 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, Codes 7304, 
7305 (1998).  

A chronic hypertrophic gastritis (identified by gastroscope), 
will be rated as 10 percent disabling where there are small 
nodular lesions, and symptoms.  A 30 percent rating will be 
assigned if there are multiple small eroded or ulcerated 
areas.  The next higher rating, 60 percent, requires severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
Part 4, Code 7307 (1998).  

A hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health will be rated as 60 percent disabling.  Where there 
are persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health the disability will be 
rated as 30 percent disabling.  A 10 percent rating will be 
assigned where there are two or more of the symptoms for the 
30 percent evaluation.  38 C.F.R. Part 4, Code 7346 (1998).  

Analysis

For the reasons discussed in the regulation above, the 
gastrointestinal disability can be rated under only one Code.  
The Board has considered the possibility of assigning a 
higher rating under various applicable rating criteria.  The 
Board finds the description of gastrointestinal symptoms on 
VA examination and the RO hearing to be consistent and 
credible.  

Looking to the ulcer criteria, the current 10 percent rating 
is appropriate to the mild symptoms described by the veteran.  
While he continues to use medication for maintenance of 
symptoms, this is consistent with a continuing mild 
disability and does not approximate the continuous 
manifestations at the mild level or recurring episodes at the 
severe level, as required for a 20 percent rating for ulcers.  
38 C.F.R. Part 4, § 4.7, Codes 7304, 7305 (1998).  

Endoscopy has disclosed mucosal inflammation which 
approximates and is analogous to the small nodular lesions 
indicative of a 10 percent rating for chronic gastritis.  The 
symptoms described by the veteran on his examinations and 
hearing are also consistent with this rating.  However, the 
studies have shown that the veteran does not currently have 
the eroded or ulcerated areas which would approximate the 
next higher rating under the code for gastritis.  38 C.F.R. 
Part 4, § 4.7, Code 7307 (1998).  

The episodes of dysphagia (difficulty swallowing), pyrosis 
(heartburn) and regurgitation reported by the veteran warrant 
a 10 percent rating under the criteria for a hiatal hernia.  
The veteran has not reported and the evidence does not show 
that there is persistently recurrent epigastric distress, 
accompanied by substernal or arm or shoulder pain.  More 
significantly, the evidence does not show that the disorder 
has caused weight loss or has otherwise been productive of a 
considerable impairment of health.  Thus, the symptoms do not 
approximate the criteria for the next higher rating.  
38 C.F.R. Part 4, § 4.7, Code 7346 (1998).  

The veteran is competent to assert that his disability should 
be assigned a higher rating.  His statements on examination 
and RO hearing are credible; however, they do not describe 
symptomatology which would warrant a higher rating under any 
applicable criteria.  38 C.F.R. § 4.114 (1998).  The training 
and experience of the physicians makes their reports the most 
probative evidence as to the extent of the disability.  In 
this case, the examination and test reports provide a 
preponderance of evidence which establishes that the service-
connected gastrointestinal disability does not approximate 
and is not analogous to any applicable criteria for a higher 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.20, 4.118 
(1998).  

3.  Residuals of Fatty Tumors of the Left Arm, Back and Ribs

Background

Historical review of the service medical records, in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), documents 
various skin disorders.  This synopsis will be limited to the 
fatty tumors of the left arm, back and ribs.  In October 
1978, a soft tissue mass from the left forearm was diagnosed 
as an angiolipoma.  In February 1988, a lesion was noted on 
the left posterior chest wall, which was nontender, firm and 
mobile; it was diagnosed as a probable fibroadenoma.  

On the February 1994 VA general examination, the veteran 
reported a number of lipomas on his arms and back, which were 
not symptomatic.  There was a one inch well healed nonpainful 
scar on the left forearm.  The diagnosis was lipomas on arms 
and back.  

The report of the February 1994 VA skin examination described 
and diagnosed significant and severe solar damage to face and 
premalignant actinic keratoses; without mention of the tumors 
at issue here.  

During his February 1996 RO hearing, the veteran testified 
that he had a fatty tumor which looked like a big knot on his 
left forearm and that he had another on his back the size of 
a thumb.  He testified that they would eventually require 
removal.  

Analysis

It is not alleged nor does the record show that the lesions 
at issue cause disfiguring scars of the head, face or neck 
ratable under 38 C.F.R. Part 4, Code 7800 (1998).  It is not 
alleged nor does the record show that there are scars which 
are poorly nourished, ulcerated or painful and tender on 
objective examination ratable under 38 C.F.R. Part 4, Codes 
7803, 7804 (1998).  There is no evidence that they currently 
affect the functioning of the veteran's left arm, back or 
ribs.  38 C.F.R. Part 4, Code 7805 (1998).  The veteran has 
not described symptomatology analogous to exfoliation, 
exudation or itching involving an exposed surface or 
extensive area, as required for a compensable rating under 
38 C.F.R. Part 4, Codes 7806, 7819 (1998).  

The veteran has asserted that the tumors are becoming larger 
and will eventually affect functioning and require removal.  
The possibility of future disability or a need for future 
treatment does not form a basis for current compensation.  
The veteran's statements on examination and RO hearing are 
credible; however, they do not describe symptoms which would 
warrant a compensable rating.  The findings of the trained 
medical personnel are very probative as to the extent of the 
disability and they have not described manifestations which 
would approximate or be analogous to a compensable rating 
under any applicable criteria.  38 C.F.R. §§ 4.7, 4.20, 4.118 
(1998).  The Board concludes that the preponderance of 
evidence is against a compensable rating for the residuals of 
fatty tumors of the left arm, back and ribs.  38 U.S.C.A. 
§ 5107(b) (West 1991).  



ORDER

An increased rating for the post operative residuals of a 
tear of the medial meniscus of the left knee with traumatic 
and degenerative arthritis, is denied.  

An increased rating for hiatal hernia and gastric ulcer, is 
denied.  

An increased rating for residuals of fatty tumors of the left 
arm, back and ribs, is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 


